United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE TREASURY, U.S.
MINT, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2146
Issued: June 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2008 appellant filed a timely appeal from October 19, 2007 and May 12,
2008 decisions of the Office of Workers’ Compensation Programs adjudicating his schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than 12 percent permanent impairment of his
right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
On September 19, 1991 appellant, a 36-year-old machinist, sustained a lumbar strain and
a herniated disc at L5-S1 when he twisted his back while attempting to stop a motor that was
suspended from a crane from swinging.
On December 19, 1991 he underwent a
microdiscectomy of his L5-S1 herniated disc performed by Dr. Ronald Wisneski, a Boardcertified orthopedic surgeon.

On March 26, 2004 appellant filed a claim for a schedule award. In a January 19, 2004
report, Dr. David Weiss, an osteopathic physician specializing in orthopedic medicine, calculated
31 percent impairment of his right lower extremity due to hip and ankle muscle weakness,
sensory loss and pain.
On June 7, 2004 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and an
Office medical adviser, stated that the report from Dr. Weiss was not sufficient to determine
appellant’s right lower extremity impairment because his findings on physical examination and
muscle testing were in conflict with the findings of other physicians and resulted in an inaccurate
impairment rating.1 He recommended a second opinion examination. In a July 16, 2004 report,
Dr. Robert A. Smith, a Board-certified orthopedic surgeon, calculated seven percent right lower
extremity impairment for sensory nerve deficit.
The Office found a conflict in the medical opinion evidence between Dr. Weiss and
Dr. Smith. It referred appellant to Dr. William H. Simon, a Board-certified orthopedic surgeon,
for an independent medical evaluation. In an April 14, 2005 report, Dr. Simon calculated seven
percent impairment of appellant’s right lower extremity for Grade 1 muscle weakness of the
extensor hallucis longus muscle, based on Table 17-8 at page 532 of the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). On May 25, 2005 Dr. Berman reviewed the medical evidence and calculated 10.5
percent, rounded to 11 percent, right lower extremity impairment for sensory deficit. He found
1.25 percent impairment of the left lower extremity for sensory deficit.
By decision dated June 13, 2005, the Office granted appellant a schedule award based on
11 percent right lower extremity impairment for 31.68 weeks, from April 14 to
November 21, 2005.2
Appellant requested an oral hearing before an Office hearing
representative that was held on March 3, 2006. By decision dated June 5, 2006, the hearing
representative remanded the case for further development of the medical evidence.
On June 29, 2006 the Office asked Dr. Simon for a supplemental report. On July 18,
2006 Dr. Simon reiterated his right lower extremity impairment rating of seven percent.
On August 14, 2006 an Office medical adviser indicated that he would accept seven
percent impairment unless Dr. Simon provided more data for the sensory loss. He indicated that
perhaps the 11 percent already awarded was the correct percentage of impairment.
By decision dated August 21, 2006, the Office found that appellant had no more than 11
percent right upper extremity impairment. Appellant requested an oral hearing that was held on
1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (October 2005) (These procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
2

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 11 percent for the right lower
extremity equals 31.68 weeks of compensation.

2

January 24, 2007. On March 21, 2007 an Office hearing representative found that Dr. Simon did
not provide sufficient rationale for his seven percent impairment rating. Therefore, Dr. Simon’s
report was not sufficient to represent the weight of the medical evidence and resolve the conflict
as to appellant’s right lower extremity impairment. The Office hearing representative directed
the Office to refer appellant for a new independent medical examination.
On April 24, 2007 the Office referred appellant, together with a statement of accepted
facts and list of questions, to Dr. Robert Dennis, a Board-certified orthopedic surgeon.
In a May 15, 2007 report, Dr. Dennis reviewed the history of appellant’s condition and
provided findings on physical examination. He indicated that appellant had right hip and leg
pain but opined that he had no identifiable ratable pain. There was no atrophy or gait
derangement. There was some weakness of dorsiflexion (extension) of the hallux on the right
foot. Dr. Dennis calculated 12 percent right lower extremity impairment, including 2 percent for
Grade 4 sensory deficit of the L5 and S1 nerves, based on Table 15-15 at page 424 of the
A.M.A., Guides, 3 percent for muscle weakness of the great toe, based on Table 17-8 at page
532 and 7 percent for sensory deficit of the sciatic nerve, based on Table 17-37 at page 552. He
found no impairment of appellant’s left lower extremity.
In a report dated July 23, 2007, Dr. Morley Slutsky, a Board-certified specialist in
preventive medicine and an Office medical adviser, stated that he agreed with Dr. Dennis’
calculation of two percent impairment for sensory loss in the L5 and S1 nerve roots but disagreed
with his impairment rating of three percent for great toe muscle weakness and seven percent for
sensory deficit of the sciatic nerve. He calculated four percent right lower extremity impairment,
including two percent for sensory deficit of the L5 and S1 nerve roots, based on Table 15-15 at
page 424 of the A.M.A., Guides and two percent muscle weakness of the extensor hallucis
longus muscle of the great toe, based on Grade 4 muscle weakness from Table 17-7 at page 531
and Table 17-8 at page 532.
Due to the discrepancies between the impairment calculations of Dr. Dennis and
Dr. Slutsky, the Office asked Dr. Dennis for a supplemental report.
On August 17, 2007 Dr. Dennis reiterated his opinion that appellant had 12 percent right
lower extremity impairment based on the criteria in his May 12, 2007 report. He explained that
the three percent impairment for loss of extension of the great toe was selected because appellant
was between a Grade 4 and 3 and he determined that three percent was more appropriate.
Dr. Dennis stated that an April electromyogram (EMG) revealed three level radiculopathy in the
right leg. The right foot had some decreased sensation from the ankle down along the L5-S1
nerve root. Dr. Dennis determined that this constituted a mixed distribution of the sciatic nerve
from at least two and possibly three nerve root impingements in the lumbar spine producing
neurological deficit. He stated that seven percent impairment for sensory deficit of the sciatic
nerve was appropriate and consistent with mixed findings of involvement of more than one nerve
root.
On September 28, 2007 Dr. Berman stated that Dr. Dennis’ rating for the sciatic nerve
was not appropriate because only nerve root calculations were permitted in schedule awards. He
calculated 12 percent right lower extremity impairment, including 9 percent for Grade 4 muscle

3

weakness of the extensor hallucis longus muscle of the great toe, based on Figure 16-11 at page
484 of the A.M.A., Guides3 and Table 15-18 at page 424 (25 percent for Grade 4 weakness
multiplied by 37 percent maximum for L5 loss of strength equals 9.25 percent, rounded to 9
percent) and 3 percent for Grade 4 sensory loss for the L5 and S1 nerves, based on Tables 15-15
and 15-18 at page 424 (25 percent maximum for Grade 4 in Table 15-15 multiplied by 5 percent
maximum, each, for the L5 and S1 nerves equals 1.25 percent for each nerve or 2.50 percent for
both nerves, rounded to 3 percent).
On October 19, 2007 the Office granted appellant a schedule award based on an
additional one percent right lower extremity impairment for 21 days (2.88 weeks) from May 16
to June 5, 2007. Appellant requested an oral hearing that was held on February 20, 2008.
By decision dated May 12, 2008, the Office hearing representative affirmed the
October 19, 2007 decision.4
LEGAL PRECEDENT
The schedule award provision of the Act5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.8
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.9 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
3

Dr. Berman referenced Figure 16-16 but it is clear from the context that he meant Figure 16-11 at page 484
which is used for determining motor deficits due to peripheral nerve disorders for both lower and upper extremities.
See A.M.A., Guides 484, Figure 16-11; text at 550, section 17.2l.
4

Subsequent to the July 31, 2008 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

A.M.A., Guides 525.

9

Id.

4

and meniscectomies.10 The functional method is used for conditions when anatomic changes are
difficult to categorize or when functional implications have been documented and includes range
of motion, gait derangement and muscle strength.11 The evaluating physician must determine
which method best describes the impairment of a specific individual based on patient history and
physical examination.12 When uncertain about which method to use, the evaluator should
calculate the impairment using different alternatives and choose the method or combination of
methods that gives the most clinically accurate impairment rating.13 If more than one method
can be used, the method that provides the higher impairment rating should be adopted.14
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”15 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
Board case precedent provides that, when the Office obtains an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the
specialist’s opinion requires clarification or elaboration, the Office must secure a supplemental
report from the specialist to correct the deficiency in his original report. Only when the impartial
specialist is unable to clarify or elaborate on his original report or if his supplemental report is
incomplete, vague, speculative or lacking in rationale, should the Office refer the claimant to a
second impartial specialist.16
ANALYSIS
The Board finds that this case is not in posture for a decision. The report of Dr. Dennis is
not sufficient to resolve the conflict in the medical opinion evidence. Further development of the
medical evidence is necessary to determine appellant’s right lower extremity impairment.
In his May 15 and August 17, 2007 reports, Dr. Dennis reviewed the history of
appellant’s condition and provided findings on physical examination. He indicated that appellant
had right hip and leg pain but opined that he had no identifiable ratable pain. Dr. Dennis
calculated 12 percent right lower extremity impairment. This included two percent for Grade 4
10

Id.

11

Id. at 525, Table 17-1.

12

Id. at 548, 555.

13

Id. at 526.

14

Id. at 527, 555.

15

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
16

See Nancy Keenan, 56 ECAB 687 (2005).

5

sensory deficit of the L5 and S1 nerves, based on Table 15-15 at page 424 of the A.M.A.,
Guides. However, Chapter 15 of the A.M.A., Guides addresses impairment of the spine. Under
the Act, a schedule award is not payable for the loss or loss of use of any member of the body or
function that is not specifically enumerated in section 8107 of the Act or its implementing
regulations.17 The back is specifically excluded from coverage of the schedule award provisions
of the Act.18 Although a schedule award may not be issued for an impairment to the back under
the Act, such an award may be payable for permanent impairment of the lower extremities that is
due to an employment-related back condition.19 Additionally, Chapter 15 provides for
determination of impairment based on the “whole person.” However, the Act does not provide
for a schedule award based on permanent impairment of the whole person.20 For these reasons, it
was inappropriate for Dr. Dennis to evaluate the permanent impairment of appellant’s right lower
extremity by using a section of the A.M.A., Guides pertaining to the back.21 Dr. Dennis should
have used Chapter 17 (The Lower Extremities) in determining appellant’s right lower extremity
impairment due to sensory deficit,22 specifically, section 17.2l for Peripheral Nerve Injuries
beginning at page 550. The 12 percent right lower extremity impairment rating also included
7 percent for sensory deficit of the sciatic nerve, based on Table 17-37 at page 552. However, in
Table 17-37 the only seven percent figure for the sciatic nerve is seven percent of the whole
person. Table 17-37 provides 17 percent lower extremity impairment for sensory deficit of the
sciatic nerve. The third component of the 12 percent right lower extremity rating from
Dr. Dennis was 3 percent for muscle weakness of the great toe, based on Table 17-8 at page 532.
He explained that he based his calculation of three percent on his finding that appellant was
between a Grade 3 and 4 and he determined that three percent was appropriate. Table 17-8
provides for seven percent impairment for Grade 3 great toe muscle weakness in extension and
three percent impairment for Grade 4 great toe weakness. The midrange between seven percent
for Grade 3 and three percent for Grade 4 would be four or five percent, not three percent.
Dr. Dennis indicated that appellant had right hip and leg pain but opined that he had no
identifiable ratable pain. However, he provided insufficient explanation for his opinion. The
applicable sections of the A.M.A., Guides for determining lower extremity impairment due to
pain or sensory deficit are section 17.2l beginning at page 550 and Table 16-10 at page 482. As
noted, Dr. Dennis found that appellant had right lower extremity impairment due to sensory
deficit but he should have applied Chapter 17, the chapter on the lower extremity, rather than
Chapter 15, the chapter on the spine. For these reasons, his impairment rating for appellant’s
right lower extremity is not sufficient to resolve the conflict in the medical opinion evidence.
17

See Leroy M. Terska, 53 ECAB 247 (2001).

18

5 U.S.C. § 8101(19); see also Vanessa Young, 55 ECAB 575 (2004).

19

Vanessa Young, supra note 18; Gordon G. McNeill, 42 ECAB 140 (1990).

20

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

21

Guiseppe Aversa, supra note 20 (the Board found that the impartial medical specialist improperly used Chapter
15 in evaluating right leg impairment caused by a spinal injury).
22

The introduction to Chapter 17 at page 523 states that this chapter provides criteria for evaluating permanent
impairment of the lower extremities. A.M.A., Guides 523, 525; see also 555, 17.3, lower extremity impairment
evaluation procedure summary and examples.

6

On remand, the Office should refer appellant to a new impartial medical specialist for a
determination of his right lower extremity impairment based on correct application of the fifth
edition of the A.M.A., Guides and reference to specific sections, tables and pages. The physician
should provide medical rationale explaining why a particular rating method was selected. If
more than one impairment rating method can be used in evaluating appellant’s impairment, the
method that provides the higher rating should be adopted.23
On appeal, appellant asserts that he has impairment to his left lower extremity causally
related to his September 19, 1991 employment injury. On May 25, 2005 report Dr. Berman
referenced an April 28, 2003 EMG which revealed bilateral radiculopathy affecting the L5 and
S1 nerve roots. He indicated that appellant had 1.25 percent left lower extremity impairment but
he did not explain how the left lower extremity impairment was causally related to appellant’s
employment injury or show how he calculated the 1.25 percent impairment. The evidence is not
sufficient to establish that appellant has left lower extremity impairment causally related to his
September 19, 1991 employment-related back injury. Appellant also asserts on appeal that the
Office did not properly select Dr. Dennis from the Physicians Directory Service (PDS). A
physician selected by the Office to serve as an impartial medical specialist should be wholly free
to make a completely independent evaluation and judgment. To achieve this, the Office has
developed specific procedures for the selection of impartial medical specialists designed to
provide safeguards against any possible appearance that the selected physician’s opinion is
biased or prejudiced. The procedures contemplate that impartial medical specialists will be
selected from a Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.24 The Federal (FECA) Procedure Manual (the Procedure
Manual) provides that the selection of referee physicians (impartial medical specialists) is made
through a strict rotational system using appropriate medical directories. The Procedure Manual
provides that the PDS should be used for this purpose wherever possible.25 The PDS is a set of
stand-alone software programs designed to support the scheduling of second opinion and referee
examinations.26 The PDS database of physicians is obtained from the American Board of
Medical Specialties Directory of Board-certified Medical Specialists, which contains the names
of physicians who are Board-certified in certain specialties. In this case, the Office’s April 24,
2007 referral form indicates that the referral source for the selection of Dr. Dennis was the PDS.
There is no evidence that the Office did not select Dr. Dennis from the PDS. Therefore,
appellant’s assertion is without merit.
CONCLUSION
The Board finds that this case is not in posture for a decision. The conflict in the medical
opinion evidence as to appellant’s right lower extremity impairment has not been resolved. On
23

A.M.A., Guides 527.

24

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
See also Willie M. Miller, 53 ECAB 697 (2002).
25

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

26

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003).

7

remand, the Office should refer appellant to a new impartial medical specialist for a right lower
extremity impairment evaluation based on correct application of the fifth edition of the A.M.A.,
Guides. After such further development as the Office deems necessary, it should issue a de novo
decision on appellant’s schedule award claim.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 12, 2008 and October 19, 2007 are set side and the case is
remanded for further action consistent with this decision.
Issued: June 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

